Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Spansion Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: (i.) the Amendment No. 1 to the Annual Report on Form 10-K of the Company for the year ended December29, 2013 (the “Report”) fully complies with the requirements of Section13(a) or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii.) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 8, 2014 /s/ R ANDY W. F URR Randy W. Furr Corporate Executive Vice President and Chief Financial Officer
